DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 9-10, and 14 are amended. Claims 7 and 11 are canceled. Claims 21-22 are added. Claims 9-10 and 12-13 are withdrawn. Claims 1-6, 8, and 14-22 are rejected below.

Response to Arguments
Applicant's arguments filed 16 August 2022 have been fully considered but they are not persuasive.

With respect to the amendments and the comments regarding the interview summary (see remarks page 7), examiner appreciates the attempts to overcome the previous combination of cited prior art through the amendments, however respectfully points out that additional clarification is still needed. While examiners indicated that Singh’s Queue Manager isn’t the same as applicant’s invention, this was based on the discussion of the intended invention and not based on the language of the current claims. Examiner recommends making additional claim amendments to further clarify the nuances of the desired invention and distinctions with the cited prior art and refers to the suggestions in the responses to claims 1 and 14 above.  Incorporating the suggestions above would help to advance prosecution.
Regarding Applicant’s argument for claim 1 that Singh’s Queue Manager is middleware located between the transport and application layers and is not functionally equivalent to the amended claimed traffic sink interface located at a transport layer (see remarks pages 8-9), examiner respectfully disagrees. 
It is inherent that when communication occurs between two layers, there is an interface at each layer. Therefore when there is communication between the transport and application layers, there is an interface at the transport layer as well as an interface at the application layer and any intervening layers. There must be an interface at the transport layer in order to intercept packets at the transport layer (see Huang – KR 20140111010 A – 23rd paragraph in description section: Huang describes a reverse channel architecture (uibc – user input back channel) that resides on IP transport layer between sink and source, runs on top of UDP, TCP/IP enables sink/source to implement retransmission). Also, Singh disclosed using TCP/IP and UDP, which are transport layer protocols, so there would also be an interface at the transport layer in order for communication to occur according to these protocols and in order to process, route, buffer the packets at the transport layer. Additionally, “creating” the traffic sink interface is interpreted as assigning or initializing Singh’s Queue Manager FIFO. Singh’s Queue Manager functions as a buffer for the data to be sent between layers when a physical link is disconnected and is still sufficient to meet the current claimed scope. 
Examiner recommends expanding on how the traffic sink interface is actually created as well as to describe the relationship between the second data, the traffic sink interface, and the device if there is meant to be a relationship outside of receiving data when the physical link is disconnected. For instance, what happens to the second data?
Regarding Applicant’s argument for claims 2, 14, and new claim 22 that Apreutesei fails to disclose refraining from generating a physical link disconnection error since not sending an error when a connection is made or reestablished is not the same as the claimed sending no notification when a connection is lost (see remarks pages 9-10), examiner respectfully disagrees.
Based on applicant’s explanation, it appears that there may be a nuanced interpretation that is not claimed. It appears that applicant interprets a disconnected link as being equivalent to a lost connection, however there are many possible reasons as to why a connection is disconnected and the claims only describe “the physical link being disconnected”. There is no explanation as to how the connection is disconnected. It is inherent that when a connection is reestablished, that connection must first be disconnected. Since Apreutesei describes not sending a notification when a first connection is broken and then reestablished, this is still sufficient to meet the scope of the current claims. 
Examiner recommends making additional amendments to further clarify the disconnection and how an error message is prevented.

Applicant’s additional argument, see page 10, filed 16 August 2022, with respect to new claim 21 has been fully considered and is persuasive. However, upon further consideration, a new ground(s) of rejection is made incorporating newly discovered reference Datta.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S. Patent Publication 2015/0156122) in view of Apreutesei et al. (U.S. Patent Publication 2006/0271681).

Regarding claim 14, Singh disclosed a computer-implemented method comprising: 
connecting, via a computer, to an electronic device using a physical link (see Singh Fig. 50 multiple devices are connected via networks | According to applicant’s specification [0007], examples of physical links between two devices are via Bluetooth, Wi-Fi, WAN, etc.); 
creating a first network interface that enables communication with the electronic device via the physical link (see Singh [0106]: connection via physical or virtual interfaces, link layer provides interface to enable connectivity using various physical networks | [0116]: policy manager makes decisions about adding a network interface | [0134]: creating a new connection with a network storage server | [0146]: evaluating all policies when a new connection is created); 
receiving a first indication that the physical link disconnected (see Singh [0210]: sending a notification to all connected devices when one device crashes or is switched off | [0132]: sending notification about lack of active network interfaces);
in response to receiving the first indication, sending data using a traffic sink interface (see Singh [0115]: policy-based disruption tolerance support, parallel connections for existing flow | [0013]: each flow has a corresponding network interface | [0132]: storing data packets at Queue Manager (one queue per flow) when there is no active network interface | [0145]: temporarily store in QM when no network interface is available) and preventing generating an error message on the electronic device based on the physical link being disconnected (see Apreutesei combination below - A notification of the broken connection is not sent when the reconnection is successful (see [0024])); 
receiving a second indication that the physical link reconnected (see Apreutesei combination below - when the reconnection is successful, then an indication of success is returned (see [0031])); and 
in response to receiving the second indication (see Apreutesei combination below - when the reconnection is successful, then an indication of success is returned (see [0031]) and communication resumes once the reconnection is successful (see [0030])), creating a second network interface that enables communication via the physical link (see Singh [0116]: policy manager makes decisions about adding a network interface | [0134]: creating a new, i.e. second, connection with a network storage server | [0145]: updating flow with new, i.e. second, network interface | [0148]: policy actions result in changes at controls of network – link or physical layer | [0012]: a first flow provided a first network interface can be moved to a second network interface (via source-sink model or via source-destination model - [0212]) | [0106]: connection via physical or virtual interfaces, link layer provides interface to enable connectivity using various physical networks | [0146]: evaluating all policies when a new connection is created).

Singh did not explicitly disclose “preventing generating an error message on the electronic device based on the physical link being disconnected”, “receiving a second indication that the physical link reconnected”, and that the second network interface is created “in response to receiving the second indication”. While it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that reconnections and sending notifications about changes in connection status, e.g. reconnections, would be implied through Singh’s teachings regarding allowing for a 5 minute disruption between network connections (see Singh [0163]), constantly monitoring network interfaces and maintaining and dynamically updating a table of current connections (see Singh [0125]), and sending notifications about queue status and network interface states (see Singh [0145]), however in a related art of queuing network traffic when a connection, e.g. a TCP connection, is broken (see Apreutesei [0024]), Apreutesei disclosed attempting to reconnect (according to a retry loop and retry delay - [0032]). A notification of the disconnection is not sent when the reconnection is successful (see [0024]), however a notification is sent when the reconnection was unsuccessful (see [0030]). Also, when the reconnection is successful, then an indication of success is returned (see [0031]) and communication resumes once the reconnection is successful (see [0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Singh and Apreutesei to further describe types of connection notifications. Allowing for Apreutesei’s teachings regarding reconnection notifications would ensure that the system knows when communication is able to be resumed after a broken connection, thereby allowing for appropriate processing of system resources.

Regarding claim 1, Singh disclosed one or more tangible, non-transitory, computer-readable media, comprising computer-readable instructions that, when executed by one or more processors of a computer, cause the one or more processors to:
create a traffic sink interface (see Singh [0151]: creating network connections based on policies | [0116]: deciding whether to add or delete network interfaces | [0013]: each flow has a corresponding network interface | [0132]: storing data packets at Queue Manager (one queue per flow) when there is no active network interface. Queue functions as traffic sink | [0145]: temporarily store in QM when no network interface is available) at a transport layer (see Singh [0116]: QM is independent of protocols for the transport, network, and link layers; middleware includes QM | [0092]: middleware is between application and transport layers | [0009]: sending flow id to transport layer | Fig. 8: communication via network layers | When communication occurs between two layers, there must be an interface at each layer. Therefore when there is communication between the transport and application layers, there is an interface at the transport layer as well as an interface at the application layer and any intervening layers. There must be an interface at the transport layer in order to intercept packets at the transport layer. Also, Singh disclosed using TCP/IP and UDP, which are transport layer protocols, so there would also be an interface at the transport layer in order for communication to occur according to these protocols and in order to process, route, buffer the packets at the transport layer.);
connect to a device using a physical link (see Singh Fig. 50 multiple devices are connected via networks | According to applicant’s specification [0007], examples of physical links between two devices are via Bluetooth, Wi-Fi, WAN, etc.);
create a first network interface that enables communication via the physical link (see Singh [0106]: connection via physical or virtual interfaces, link layer provides interface to enable connectivity using various physical networks | [0116]: policy manager makes decisions about adding a network interface | [0134]: creating a new connection with a network storage server | [0146]: evaluating all policies when a new connection is created);
send first data using the first network interface over the physical link (see Singh [0149]: data is sent via network interface; interface selection policies are used to decide which network interface is used for data communication);
receive a first indication that the physical link disconnected (see Singh [0210]: sending a notification to all connected devices when one device crashes or is switched off | [0132]: sending notification about lack of active network interfaces);
in response to receiving the first indication, send second data using the traffic sink interface in lieu of sending the second data using the first network interface (see Singh [0115]: policy-based disruption tolerance support, parallel connections for existing flow | [0013]: each flow has a corresponding network interface | [0132]: storing data packets at Queue Manager (one queue per flow) when there is no active network interface | [0145]: temporarily store in QM when no network interface is available);
receive a second indication that the physical link reconnected (see Apreutesei combination below); and
in response to receiving the second indication (see Apreutesei combination below):
create a second network interface that enables communication via the physical link (see Singh [0116]: policy manager makes decisions about adding a network interface | [0134]: creating a new, i.e. second, connection with a network storage server | [0145]: updating flow with new, i.e. second, network interface | [0148]: policy actions result in changes at controls of network – link or physical layer | [0012]: a first flow provided a first network interface can be moved to a second network interface (via source-sink model or via source-destination model - [0212]) | [0106]: connection via physical or virtual interfaces, link layer provides interface to enable connectivity using various physical networks | [0146]: evaluating all policies when a new connection is created); and
send third data using the second network interface over the physical link in lieu of sending the third data using the traffic sink interface (see Singh [0115]: policy-based disruption tolerance support, parallel connections for existing flow | [0149]: data is sent via network interface; interface selection policies are used to decide which network interface is used for data communication | [0151]: temporarily store in QM when no network interface is available).

Singh did not explicitly disclose “receiving a second indication that the physical link reconnected” and that the second network interface is created “in response to receiving the second indication”. While it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that reconnections and sending notifications about changes in connection status, e.g. reconnections, would be implied through Singh’s teachings regarding allowing for a 5 minute disruption between network connections (see Singh [0163]), constantly monitoring network interfaces and maintaining and dynamically updating a table of current connections (see Singh [0125]), and sending notifications about queue status and network interface states (see Singh [0145]), however in a related art of queuing network traffic when a connection, e.g. a TCP connection, is broken (see Apreutesei [0024]), Apreutesei disclosed attempting to reconnect (according to a retry loop and retry delay - [0032]) and sending a notification when the reconnection was unsuccessful (see [0030]) and when the reconnection is successful, then an indication of success is returned (see [0031]) and communication resumes once the reconnection is successful (see [0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Singh and Apreutesei to further describe types of connection notifications. Allowing for Apreutesei’s teachings regarding reconnection notifications would ensure that the system knows when communication is able to be resumed after a broken connection, thereby allowing for appropriate processing of system resources.

Regarding claim 2, Singh-Apreutesei disclosed the one or more tangible, non-transitory, computer-readable media of claim 1, wherein the computer-readable instructions cause the one or more processors to refrain from generating a physical link disconnection error by receiving the first indication that the physical link disconnected and sending the second data using the traffic sink interface (see Singh [0115]: policy-based disruption tolerance support, parallel connections for existing flow | [0151]: temporarily store in QM when no network interface is available || Apreutesei [0024]: no notification is sent when a connection is reestablished or a second connection is established due to a broken first connection. See additional explanations in the response to arguments above and the rejection of claim 14 above). The motivation to combine Singh and Apreutesei is the same as that provided in claim 1 above.

Regarding claim 17, Singh-Apreutesei disclosed the computer-implemented method of claim 14, wherein sending the data using the traffic sink interface does not send the data over the physical link (see Singh [0115]: policy-based disruption tolerance support, parallel connections for existing flow | [0132]: storing data packets at Queue Manager (one queue per flow) when there is no active network interface). The motivation to combine Singh and Apreutesei is the same as that provided in claim 14 above.

Regarding claim 18, Singh-Apreutesei disclosed the computer-implemented method of claim 14, comprising removing, via the computer, the first network interface in response to receiving the first indication that the physical link disconnected (see Singh [0115]: policy-based disruption tolerance support, parallel connections for existing flow | [0116]: deciding whether to add or delete network interfaces | [0151]: removing an unavailable connection from the table). The motivation to combine Singh and Apreutesei is the same as that provided in claim 14 above.

Regarding claim 3, Singh-Apreutesei disclosed the one or more tangible, non-transitory, computer-readable media of claim 1, wherein the computer-readable instructions cause the one or more processors to determine that a threshold time has not elapsed between receiving the first indication that the physical link disconnected and receiving the second indication that the physical link reconnected (see Singh [0121]: timeout timer, maintain network data when timer is within limits | [0210]: unavailability notification is sent after request times out | [0163]: waiting 5 minutes between the first and second network connections || Apreutesei [0031]: determining that a reconnection timeout has not yet been reached). The motivation to combine Singh and Apreutesei is the same as that provided in claim 1 above. 

Regarding claim 15, Singh-Apreutesei disclosed the computer-implemented method of claim 14, comprising determining, via the computer, that a threshold time has elapsed after receiving the first indication that the physical link disconnected without receiving the second indication that the physical link reconnected (see Singh [0121]: timeout timer, flushing network data when timer is exceeded | [0210]: sending notification about unavailability when request times out || Apreutesei [0031]: determining that a reconnection timeout has been reached without a successful reconnection). The motivation to combine Singh and Apreutesei is the same as that provided in claim 14 above.

Regarding claim 16, Singh-Apreutesei disclosed the computer-implemented method of claim 15, comprising sending, via the computer, a third indication of a connection issue in response to determining that the threshold time has elapsed (see Singh [0210]: sending notification about unavailability when request times out || Apreutesei [0032]: sending a notification when the reconnection timeout has been reached). The motivation to combine Singh and Apreutesei is the same as that provided in claim 14 above.

Regarding claim 4, Singh-Apreutesei disclosed the one or more tangible, non-transitory, computer-readable media of claim 1, wherein the computer-readable instructions that cause the one or more processors to send the first data using the first network interface by installing a first policy in a policy table configured to steer the first data to the first network interface (see Singh [0115]: policy-based disruption tolerance support | [0116]: deciding whether to add or delete network interfaces | [0148]: policy actions result in changes at controls of network – link or physical layer | [0151]: temporarily store in QM when no network interface is available |  [0149]: data is sent via network interface; interface selection policies are used to decide which network interface is used for data communication). The motivation to combine Singh and Apreutesei is the same as that provided in claim 1 above.

Regarding claim 5, Singh-Apreutesei disclosed the one or more tangible, non-transitory, computer-readable media of claim 4, wherein the computer-readable instructions cause the one or more processors to send the second data using the traffic sink interface by installing a second policy in the policy table configured to steer the second data to the traffic sink interface (see Singh [0115]: policy-based disruption tolerance support | [0116]: deciding whether to add or delete network interfaces | [0148]: policy actions result in changes at controls of network – link or physical layer | [0151]: temporarily store in QM when no network interface is available |  [0149]: data is sent via network interface; interface selection policies are used to decide which network interface is used for data communication). The motivation to combine Singh and Apreutesei is the same as that provided in claim 1 above.
Regarding claim 6, Singh-Apreutesei disclosed the one or more tangible, non-transitory, computer-readable media of claim 5, wherein the computer-readable instructions cause the one or more processors to send the third data using the second network interface by installing the first policy in the policy table configured to steer the third data to the second network interface (see Singh [0115]: policy-based disruption tolerance support | [0116]: deciding whether to add or delete network interfaces | [0148]: policy actions result in changes at controls of network – link or physical layer | [0151]: temporarily store in QM when no network interface is available | [0149]: data is sent via network interface; interface selection policies are used to decide which network interface is used for data communication). The motivation to combine Singh and Apreutesei is the same as that provided in claim 1 above.

Regarding claim 19, Singh-Apreutesei disclosed the computer-implemented method of claim 14, wherein the first network interface and the second network interface enable communication with the electronic device using a transport connection over the physical link (see Singh [0106]: connection via physical or virtual interfaces, link layer provides interface to enable connectivity using various physical networks | [0104] a variety of transport protocols are supported | Fig. 8: communication via network layers). The motivation to combine Singh and Apreutesei is the same as that provided in claim 14 above.


Regarding claim 8, Singh-Apreutesei disclosed the one or more tangible, non-transitory, computer-readable media of claim 1, wherein the traffic sink interface preserves (see Singh [0093]: transport protocol session is kept alive in the event of mobility events) a transport connection when the physical link is disconnected (see Singh [0132]: storing data packets at Queue Manager (one queue per flow) when there is no active network interface | [0145]: temporarily store in QM when no network interface is available | [0148]: policy actions result in changes at controls of network – link or physical layer | [0151]). The motivation to combine Singh and Apreutesei is the same as that provided in claim 1 above.

Regarding claim 20, Singh-Apreutesei disclosed the computer-implemented method of claim 19, wherein the transport connection comprises a Transmission Control Protocol or User Datagram Protocol connection (see Singh [0104]: using TCP | [0150]: deciding whether to use TCP, UDP, or another protocol || Apreutesei [0024]: TCP connection). The motivation to combine Singh and Apreutesei is the same as that provided in claim 14 above.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Singh-Apreutesei, as applied to claim 1 above, further in view of Datta et al. (U.S. Patent Publication 2017/0126626).

Regarding claim 21, Singh-Apreutesei disclosed the invention, substantially as claimed, as described in claim 1 above, but did not explicitly disclose “wherein the traffic sink interface comprises the same address assignment and the same supporting routes as the first network interface”. However in a related art, Datta disclosed using the same virtual address for an interface (transport layer interface – Datta [0209]) link and its failover link (see Datta [0201]). Datta also described establishing logical paths (see Datta [0240]) such that the same path is used when a virtual address stays the same but a device address changes (see Datta [0242]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Singh-Apreutesei and Datta to further clarify using the same address and route during failover. Doing so would ensure continued use of the secured path (see Datta [0249]) and would also allow for seamless failover (see Datta [0158]).

Regarding claim 22, Singh-Apreutesei-Datta disclosed the one or more tangible, non-transitory, computer-readable media of claim 21, wherein the traffic sink interface enables data to be sent to it (see Singh [0115]: policy-based disruption tolerance support, parallel connections for existing flow | [0151]: temporarily store in QM when no network interface is available) and prevents generating an error message based on the physical link being disconnected (see Apreutesei [0024]: no notification is sent when a connection is reestablished or a second connection is established due to a broken first connection. See additional explanations in the response to arguments above and the rejection of claim 14 above). The motivations to combine Singh, Apreutesei, and Datta are the same as those provided in claims 1 and 21 above.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.W/Examiner, Art Unit 2452
Angela.Widhalm@uspto.gov                                                                                                                                                                                                        13 December 2022


/Patrice L Winder/Primary Examiner, Art Unit 2452